Citation Nr: 1207915	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  01-04 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for fibromyalgia, claimed as multiple joint pains.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 11, to June 7, 1985, November 1986 to June 1994, and from December 2003 to August 2005.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal, in part, from an April 2000 decision by the RO which denied the benefits sought on appeal.  The Board remanded the appeal for additional development in August 2003 and April 2011.  A videoconference hearing before the undersigned was held in November 2011.  

In a letter received at the videoconference hearing in November 2011, the Veteran stated that he wished to withdraw his appeal of the claim for an increased rating for his service-connected left shoulder disability.  Accordingly, this issue is withdrawn and is no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

This appeal began with a claim for benefits for joint pain, (other than in the left shoulder) received in 1999.  At the time, the Veteran was service connected for a left shoulder disability, which was his only service connected disability.  As his complaints were investigated, he was subsequently service connected for disability present in a number of other joints, such that in addition to his left shoulder, he is now service connected for lumbar spine disability, cervical spine disability and a right 5th finger disability.  The Veteran essentially contends that the disability at issue encompasses more than these joints, and in fact, the specific disability he contends that should be service connected is fibromyalgia.  
Service records show the Veteran was seen in 2004 with complaints that were considered consistent with fibromyalgia syndrome, yet a VA examiner in 2008 concluded the Veteran did not meet the criteria for a diagnosis of fibromyalgia.  Subsequently, however, what appear to be VA records dated in 2010 seem to show the Veteran is considered to have fibromyalgia.  

Given this confusing picture, and that some symptoms of already service connected disability may overlap with symptoms of fibromyalgia, additional development as detailed below should be undertaken.  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should obtain from the Veteran the names and addresses of all medical care providers who treated the Veteran for his multiple joint pains and/or fibromyalgia since 2010.  After securing the necessary releases, the AMC should attempt to obtain copies of all medical records from the identified treatment sources, including any VA treatment records and associate them with the claims folder.  All attempts to procure records should be documented in the file.  

2.  The Veteran should be afforded a VA examination by an appropriate specialist to determine the nature and etiology of his claimed multiple joint pains, and specifically, whether he has fibromyalgia which is related to service.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should respond to the following:  

Does the Veteran have fibromyalgia at present?  If so, is it at least as likely as not that any identified fibromyalgia is related to service?  If not, the examiner should indicate if the Veteran has an undiagnosed illness manifested by joint pain.  

A detailed rationale is requested for any opinion rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the RO should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  After the requested development has been completed, the AMC should review and adjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


